Exhibit 10.1 EMPLOYMENT AGREEMENT Bear State Bank ("Bank"), a national bank and a wholly-owned subsidiary of Bear State Financial, Inc., a bank holding company ("Company") and Mark A. McFatridge ("Executive") make and enter into this Employment Agreement ("Agreement"), as of October 1, 2015 to be effective as of the Effective Date. Background A. Metropolitan National Bank (the "MNB") and the Executive entered into a certain Employment Agreement, dated as of January 23, 2014, as it may have been amended from time to time ("MNB Employment Agreement"). B. In light of the anticipated merger of MNB with the Bank and the Company, under which the Company and the Bank would otherwise succeed MNB under the terms of the MNB Employment Agreement, and conditioned on the closing of the merger of the MNB with the Company and the Bank (the "Merger"), the Company and the Bank wish to employ the Executive, and the Executive wishes to be employed by the Company and the Bank, as the President and Chief Executive Officer of each on the terms and conditions provided herein. D.
